DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Effective Filing Date
The effective filing date of the claimed invention is August 2, 2017 since applicants have not filed a certified English translation of their foreign priority document JP 2016/157743.
If applicants desire to obtain the benefit of the foreign priority date (as the effective filing date of this application) under 35 USC 119(a)-(d), a certified English translation of the foreign priority document must be submitted.

Response to Amendment
Claims 3-11 and 13-15 have been amended, no claims have been deleted and no new claims have been added.  Hence, claims 1-15 are pending in the application.

Information Disclosure Statement
The references cited in the PCT International Search Report by the JPO dated September 5, 2017 have been considered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no literal antecedent basis for the phrase “wherein the fluorine resin having a solubility of 500 g/L or more in ethylene glycol diethyl ether” in claim 1.  The specification only discloses that the fluorine resin has a solubility of 500 g/L or more in diethylene glycol diethyl ether.  See paras. 0007, 0018, 0025 and 0057 of the specification.  The examiner suggests replacing the phrase “ethylene glycol diethyl ether” with the phrase “diethylene glycol diethyl ether” in claim 1 to overcome this objection.

Claim Objections
Claim 1 is objected to because of the following informalities: in claim 1, line 2, the phrase “(SP vale)” should be replaced with the term “(SP value)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 1, the phrase “wherein the fluorine resin having a solubility of 500 g/L or more in ethylene glycol diethyl ether” is considered vague and indefinite since there is no indication in the specification that the fluorine resin will have any solubility in ethylene glycol diethyl ether.  See the above objection to the specification.  The examiner suggests replacing the phrase “ethylene glycol diethyl ether” with the phrase “diethylene glycol diethyl ether” in claim 1 to overcome this rejection.
Claims 2-15 depend from claim 1 and are indefinite based on their dependencies.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

In claim 7, the phrase “wherein an hydroxyl value of the fluorine resin is 5 mg KOH/g or less” fails to further limit the hydroxyl value of 20 to 100 mg KOH/g of the fluorine resin in claim 1.  Furthermore, the specification in para. 0016 discloses that the hydroxyl value of the fluorine resin is from 20 to 100 mg KOH/g and does not include a lower value for the hydroxyl value.  It is noted that the specification in para. 0017 discloses an acid value of the fluorine resin is preferably 5 mg KOH/g.  Should the phrase “an hydroxyl value” be replaced with the phrase “an acid value” in claim 7?  Please clarify.
	
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: This application teaches an ink composition comprising a fluorine resin and a solvent having a solubility parameter value of 7 to 11, wherein the fluorine resin has a solubility of 500 g/L or more in ethylene glycol diethyl ether and a hydroxyl value of 20 to 100 mg KOH/g, and the fluorine resin is contained in the ink in an amount of 40% by mass or less; wherein the solvent is contained in the ink in an amount of 50% by mass or more, and the solvent comprises at least one glycol ether solvent selected from the group consisting of diethylene glycol diethyl ether, diethylene glycol dimethyl ether, diethylene glycol isopropyl methyl ether, tripropylene glycol dimethyl ether, diethylene .

Conclusion
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the above rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE G KLEMANSKI whose telephone number is (571)272-1370.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HELENE KLEMANSKI/Primary Examiner, Art Unit 1734